SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the
18th day of December, 2006 (this “Amendment”), is entered into among THOMAS &
BETTS CORPORATION, a Tennessee corporation (the “Borrower”), the Lenders (as
defined in the hereinafter defined Credit Agreement) party hereto, and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Bank and Issuing Bank
(the “Administrative Agent”).

RECITALS

A. The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement dated as of June 14, 2005 (as
amended by the First Amendment dated as of August 12, 2005 and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings given to them in the Credit Agreement.

B. The Borrower has requested an increase in the Revolving Loan Commitment under
the Credit Agreement in an amount equal to $100,000,000 (the “Additional
Commitments”). Certain of the Lenders already party to the Credit Agreement and
other Persons acceptable to the Borrower and the Administrative Agent, each of
which are designated as the “Increasing Lenders” on Schedule I hereto, have
agreed to extend the Additional Commitments under the Credit Agreement.

C. The Borrower has also requested certain other amendments to the Credit
Agreement and other agreements of the Lenders.

D. The Administrative Agent and the Lenders have agreed to make such amendments
and agreements on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO EFFECT NEW PRICING GRID

1.1 Amendments to Section 1.1(a) Consisting of New Definitions. The following
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:

“Consolidated Interest Coverage Ratio” shall mean, on any calculation date, for
the Borrower and its Consolidated Subsidiaries, on a consolidated basis, the
ratio of (a) EBITDA to (b) Consolidated Interest Expense, in each case as
determined for the immediately preceding twelve (12) month period.

“Consolidated Interest Expense” shall mean, for any period, the sum (without
duplication) of (i) total interest expense of the Borrower and its Consolidated
Subsidiaries for such period in respect of Funded Debt (including, without
limitation, all such interest expense accrued or capitalized during such period,
whether or not actually paid during such period and the interest component under
synthetic leases, tax retention operating leases, off-balance sheet loans and
similar off-balance sheet financing products), determined on a consolidated
basis in accordance with GAAP, and (ii) all recurring fees in respect of Funded
Debt (including the facility fee provided for under Section 2.4) paid, accrued
or capitalized by the Borrower and its Subsidiaries during such period.

“Fitch” shall mean Fitch, Inc., or its successor.

“Second Amendment” shall mean the Second Amendment to Amended and Restated
Credit Agreement, dated as of December 18, 2006, among the Borrower, the Lenders
party thereto, and the Administrative Agent.

“Second Amendment Effective Date” shall mean the date upon which the conditions
to the effectiveness of the Second Amendment set forth in Article III thereof
are satisfied or waived in accordance with their terms.

1.2 Amendments to Section 1.1(a) Consisting of Restatements of Definitions. The
following definitions appearing in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“Applicable Rate” (a) at any time from and after June 14, 2005 to (but not
including) the Second Amendment Effective Date, shall have the meaning given to
such term in the Credit Agreement as in effect immediately prior to giving
effect to the Second Amendment, and (b) at any time from and after the Second
Amendment Effective Date shall mean the rate per annum, in basis points, set
forth under the relevant column heading below based upon the applicable Debt
Ratings:

                                      Debt Ratings                        
(S&P/Moody’s/                                                 Eurodollar Rate/
Pricing Level   Fitch)   Facility Fee   Base Rate   Letters of Credit
1
  = A-/A3/A-   7.0   0.0   28.0
2
  BBB+/Baa1/BBB+
  8.0   0.0   32.0
3
  BBB/Baa2/BBB
  10.0   0.0   40.0
4
  BBB-/Baa3/BBB-
  12.5   0.0   50.0
5
  = BB+/Ba1/BB+   17.5   0.0   70.0

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P, Moody’s or Fitch
(collectively, the “Debt Ratings”) of the Borrower’s senior unsecured non-credit
enhanced long-term Funded Debt; provided, that solely for purposes of
determining the Applicable Rate, if the Borrower shall (i) maintain a rating of
its senior unsecured debt from only two of Moody’s, S&P and Fitch, then the
higher of such Debt Ratings shall apply (with Pricing Level 1 being the highest
and Pricing Level 5 being the lowest), unless there is a split in Debt Ratings
of more than one level, in which case, the level that is one level lower than
the higher Debt Rating shall apply. If the Borrower shall maintain a rating of
its senior unsecured debt from all three of Moody’s, S&P and Fitch and there is
a difference in such ratings, (A) pricing will be based on the higher level when
there is a one-notch rating differential between the Debt Ratings, (B) if there
is greater than a one-notch rating differential between the Debt Ratings, and if
two Debt Ratings are equivalent and third Debt Rating is lower, the higher Debt
Rating shall govern, otherwise the applicable level shall be based upon one
level below the level corresponding to the highest of the three Debt Ratings.
Any change in the Applicable Rate shall become effective on and as of the date
of any public announcement of any Debt Rating that indicates a different
Applicable Rate. If the rating system of S&P, Moody’s or Fitch shall change, the
Borrower and the Administrative Agent shall negotiate in good faith to amend
this definition to reflect such changed rating system, and pending effectiveness
of such amendment (which shall require the approval of the Majority Lenders,
such approval not to be unreasonably withheld, conditioned or delayed or
conditioned upon the payment of a fee to one or more of the Lenders), the Debt
Ratings shall be determined by reference to the rating most recently in effect
prior to such change.

“Maturity Date” shall mean December 18, 2011, or such earlier date as payment of
the Loans shall be due (whether by acceleration or otherwise).

“Permitted Acquisitions” shall mean Acquisitions made by the Borrower or any
Domestic T&B Company, subject to compliance with Section 6.13, of assets
reasonably related to, or reasonably complementary to, the business of the
Borrower and the Domestic T&B Companies as currently conducted, or of Persons
that are engaged in such business, provided that (a) the Borrower shall deliver
to the Administrative Agent prior to the closing of any proposed Acquisition in
which the purchase price is equal to or greater than 10% of the lesser of the
book or fair market value of the property and assets of the Borrower and its
Consolidated Subsidiaries determined on a consolidated basis as of the last day
of the previous fiscal year of the Borrower, notice thereof, and (b) no Default
or Event of Default shall then exist or be caused thereby.

“Permitted Dispositions” shall mean (a) the sale of Inventory in the ordinary
course of business at the fair market value thereof and for cash or Cash
Equivalents, (b) physical assets used, consumed or otherwise disposed of in the
ordinary course of business, (c) the termination of any derivative agreements in
accordance with the terms thereof, (d) the sale, transfer or other disposition
by the Borrower of its interests in Leviton, and (e) the sale or other
disposition of any other assets of the Borrower Parties (including any Equity
Interests in their Subsidiaries), provided that (A) the Borrower shall deliver
to the Administrative Agent prior to the closing of any proposed disposition in
which the aggregate book value attributable to the assets subject to such
disposition is equal to or greater than 10% of the lesser of the book or fair
market value of the property and assets of the Borrower and its Consolidated
Subsidiaries determined on a consolidated basis as of the last day of the
previous fiscal year of the Borrower, notice thereof, (B) the aggregate book
value attributable to the assets subject to such disposition, shall not
(1) together with the aggregate book value attributable to all other assets
disposed of during the immediately preceding twelve (12) month period, exceed
twenty percent (20%) of the aggregate book value of all assets of the Borrower
and its Consolidated Subsidiaries as of the last day of the previous fiscal year
of the Borrower, or (2) together with the aggregate book value attributable to
all other assets disposed of during the term of this Agreement, exceed fifty
percent (50%) of the aggregate book value of all assets of the Borrower and its
Consolidated Subsidiaries as of the last day of the previous fiscal year of the
Borrower, and (C) no Default or Event of Default shall then exist or be caused
thereby.

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the aggregate Revolving Loan Commitment of all Lenders, which, as
of the Second Amendment Effective Date, are set forth (together with Dollar
amounts thereof) on Schedule II hereto; and “Revolving Commitment Ratios” shall
mean, collectively, the Revolving Commitment Ratio of each Lender.

“Revolving Loan Commitment” shall mean the several obligations of the lenders to
advance to the Borrower on or after the Second Amendment Effective Date an
aggregate amount not to exceed, at any time, the sum of (a) $300,000,000, plus
(b) the aggregate amount of any Revolving Loan Commitment Increases effected
pursuant to Section 2.1(d), in accordance with their respective Revolving
Commitment Ratios, pursuant to the terms of this Agreement, and as such amount
may be reduced from time to time, pursuant to the terms of this Agreement.

“Senior Notes” shall mean, collectively, the Senior Notes (2008), the Senior
Notes (2009) and the Senior Notes (2013).

1.3 Amendments to Section 1.1(a) Consisting of Deletion of Definitions. The
following definition appearing in Section 1.1 of the Credit Agreement are hereby
deleted in their entirety:

“Consolidated Fixed Charge Coverage Ratio”, “Fixed Charges”, “Rent Expense”, and
“Senior Notes (2006)”.

1.4 Amendments to Section 2.1 (Extension of Credit). Section 2.1 of the Credit
Agreement is hereby amended by deleting the figure “$200,000,000” on the fifth
line thereof and substituting therefor the figure “$300,000,000”.

1.5 Amendments to Section 2.1(d) (Revolving Loan Commitment Increases). Section
2.1(d) of the Credit Agreement is hereby amended by deleting the phrase “in any
consecutive twelve (12) month period” on the seventh and eighth lines thereof,
and deleting the figure “$100,000,000” on the ninth line thereof and
substituting therefor the figure “$150,000,000”, and further adding the
following sentence immediately following the sentence ending on the 10th line
thereof:

“Revolving Loan Commitment Increases may not exceed $150,000,000 during the term
of this Agreement.”

1.6 Amendments to Section 8.3(a) (Restricted Payments). Section 8.3(a) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(a) Neither the Borrower nor any Domestic T&B Company shall, directly or
indirectly, declare or pay any Dividends upon or otherwise in respect of any of
its Equity Interests, or make any cash payment on account of the purchase,
redemption, or other acquisition or retirement of any Equity Interests of the
Borrower or such Domestic T&B Company, except that (i) the Borrower and any
Domestic T&B Company may make Dividends on common stock which accrue (but are
not paid in cash) or are paid in kind or Dividends on preferred stock which
accrue (but are not paid in cash) or are paid in kind, and (ii) so long as no
Default or Event of Default then exists or would be caused thereby, the Borrower
may make cash Dividends to, or repurchase shares of common stock from, its
shareholders.”

1.7 Amendments to Section 8.3(b) (Restricted Payments). Section 8.3(b) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(b) Neither the Borrower nor any Domestic T&B Company shall, directly or
indirectly, make any payment, prior to the scheduled maturity thereof, on
account of any Funded Debt of any Borrower Party, except that, so long as no
Default or Event of Default then exists or would be caused thereby, the Borrower
may make purchase, redeem, or otherwise acquire or retire all or any portion of
the Senior Notes from the holders thereof.”

1.8 Amendments to Section 8.7 (Financial Covenants). Section 8.7 of the Credit
Agreement is hereby deleted in its entirety and amended and restated as follows:

Section 8.7 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter to be
less than 3.00 to 1.00.

(b) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
end of any fiscal quarter set forth below to be greater than the ratio set forth
below opposite such fiscal quarter:

      Quarters Ending:   Ratio:
Agreement Date through March 31, 2008
  4.00 to 1.00
 
   
June 30, 2008 and thereafter
  3.75 to 1.00

1.9 Amendments to Schedule 2. Schedule 2 to the Credit Agreement is hereby
amended and restated in its entirety with Schedule II to the Second Amendment.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Second
Amendment, the Borrower represents and warrants to each member of the Lender
Group as follows:

2.1 Authorization; Enforceability. The Borrower has taken all necessary
corporate action to execute, deliver and perform this Second Amendment and any
other Loan Documents contemplated hereby to which it is a party and has validly
executed and delivered each of such Loan Documents. This Second Amendment and
each such other Loan Document constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its terms
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

2.2 No Violation. The execution, delivery and performance by the Borrower of
this Second Amendment and each of the other Loan Documents contemplated hereby,
and compliance by it with the terms hereof and thereof, do not and will not
(i) violate any Applicable Law, (ii) conflict with, result in a breach of, or
constitute a default under the organizational documents of the Borrower or under
any indenture, agreement, or other instrument to which the Borrower is a party
or by which the Borrower or any of its properties may be bound (including the
Indentures), or (iii) result in or require the creation or imposition of any
Lien upon or with the Borrower except Permitted Liens.

2.3 Governmental and Third-Party Authorization. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
the Borrower of this Second Amendment or any of the other Loan Documents
contemplated hereby or the legality, validity or enforceability hereof or
thereof.

2.4 Representations and Warranties; No Default. Both immediately before and
after giving effect to this Second Amendment, (i) all representations and
warranties of the Borrower contained herein, in the Credit Agreement (as amended
hereby) and in the other Loan Documents qualified as to materiality are true and
correct and those not so qualified are true and correct in all material respects
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct (if qualified as to materiality) or true and
correct in all material respects (if not so qualified), in each case as of such
date), and (ii) no Default or Event of Default has occurred and is continuing.

ARTICLE III

CONDITIONS OF EFFECTIVENESS

This Second Amendment shall become effective as of the date (the “Second
Amendment Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

(a) The Administrative Agent shall have received the following, each dated as of
the Second Amendment Effective Date:

(i) an executed counterpart hereof from each of the Borrower and the Lenders and
each other Person extending Additional Commitments;

(ii) A duly executed Revolving Loan Note to the order of each Lender requesting
a promissory note in the amount of such Lender’s Revolving Commitment Ratio of
the Revolving Loan Commitment;

(iii) The legal opinions of (A) Milbank, Tweed, Hadley & McCloy, LLP, counsel to
the Borrower, and (B) W. David Smith, in-house counsel to the Borrower, in each
case addressed to the Lender Group, together with copies of any legal opinions
upon which any of the foregoing rely; and

(iv) A loan certificate signed by an Authorized Signatory of the Borrower in
substantially the form of Exhibit H to the Credit Agreement.

(b) Since December 31, 2005, both immediately before and after giving effect to
the consummation of the Second Amendment and the transactions contemplated
hereby, there has occurred no event which has had or which could reasonably be
expected to have a Materially Adverse Effect.

(c) The Borrower shall have paid all fees and expenses relating to the Second
Amendment and the Credit Agreement which are due and payable on the Second
Amendment Effective Date, including (i) the unpaid balance of all fees payable
to Wachovia Capital Markets, LLC and the Administrative Agent pursuant to the
Engagement Letter dated as of November 20, 2006 between the Borrower, Wachovia
Capital Markets, LLC and the Administrative Agent, (ii) all other fees and
expenses of Wachovia Capital Markets, LLC, the Administrative Agent and the
Lenders required hereunder or under any other Credit Document to be paid on or
prior to the Second Amendment Effective Date (including reasonable fees and
expenses of counsel) in connection with this Second Amendment and the
transactions contemplated hereby and (iii) all accrued and unpaid fees and
interest, if any, outstanding under the Credit Agreement as of the Second
Amendment Effective Date.

(d) The Administrative Agent shall have received such other documents,
certificates, opinions, and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWER

The Borrower hereby confirms and agrees that, after giving effect to this
Amendment, the Credit Agreement and the other Loan Documents remain in full
force and effect and enforceable against the Borrower in accordance with their
respective terms and shall not be discharged, diminished, limited or otherwise
affected in any respect, and represents and warrants to the Lender Group that it
has no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Loan Documents, or if the Borrower has any
such claims, counterclaims, offsets, or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Second
Amendment. This acknowledgement and confirmation by the Borrower is made and
delivered to induce the Administrative Agent and the Lenders to enter into this
Second Amendment, and the Borrower acknowledges that the Administrative Agent
and the Lenders would not enter into this Second Amendment in the absence of the
acknowledgement and confirmation contained herein.

ARTICLE V

INCREASE IN REVOLVING LOAN COMMITMENT

Subject to the terms and conditions set forth in this Amendment, the Revolving
Loan Commitment is hereby increased from $200,000,000 to $300,000,000. The
Borrower and the Administrative Agent hereby accept the Additional Commitments
of the Increasing Lenders. By executing this Amendment, each of the Increasing
Lenders agrees that, concurrently with the effectiveness of this Amendment, it
shall assume the Additional Commitments in the amount set forth opposite such
Increasing Lender’s name on Schedule I. As of the Second Amendment Effective
Date, (i) each Lender’s Revolving Credit Commitment and Revolving Commitment
Ratio is adjusted as set forth on Schedule II and (ii) each Increasing Lender
who was not a Lender under the Credit Agreement prior to the Second Amendment
Effective Date shall be a party to the Credit Agreement and, to the extent of
its Revolving Credit Commitment, have the rights and obligations of a Lender
under the Credit Agreement.

ARTICLE VI

WAIVER

The Borrower has informed the Administrative Agent that it has failed to provide
to the Administrative Agent the pro forma Compliance Certificates (i) required
under Section 8.3(a) of the Credit Agreement prior to repurchasing shares of its
common stock in connection with the share repurchase plans approved by its board
of directors on May 3, 2006 and July 27, 2006 and (ii) required under the
definition of “Permitted Acquisitions” prior to the consummation of the
acquisition of Hi-Tech Fuses Inc. publicly announced on October 25, 2006. The
Borrower has requested that the Required Lenders waive such noncompliance with
Section 8.3(a) and the definition of “Permitted Acquisitions”, and the Required
Lenders have agreed to provide such waiver on the terms and conditions set forth
herein. Accordingly, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Required Lenders hereby agree to waive the Borrower’s
noncompliance with Section 8.3(a) and the definition of “Permitted Acquisitions”
in the Credit Agreement prior to the Second Amendment Effective Date as
described above. The Borrower understands that as of the Second Amendment
Effective Date, all of the requirements of Section 8.3(a) of the Credit
Agreement and the definition of “Permitted Acquisitions”, in each case as
amended by this Second Amendment, shall without any further action by or notice
to or from the Administrative Agent or any Lender, be in full force and effect.
The waiver set forth herein is limited as specified, and shall not constitute or
be deemed to constitute an amendment, modification or waiver of any provision of
the Credit Agreement or waiver of any Default or Event of Default except as
expressly set forth herein.

ARTICLE VII

MISCELLANEOUS

7.1 Governing Law. This Second Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

7.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Second Amendment. Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and Loan Documents as amended hereby. This Second Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement except as
expressly set forth herein. This Second Amendment shall constitute a Loan
Document under the terms of the Credit Agreement.

7.3 No Novation. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Credit Agreement, which
shall remain outstanding after the Second Amendment Effective Date.

7.4 Expenses. The Borrower agrees on demand (i) to pay all reasonable fees and
expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Second Amendment and the other Loan Documents delivered in
connection herewith.

7.5 Severability. To the extent any provision of this Second Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Second Amendment in any jurisdiction.

7.6 Successors and Assigns. This Second Amendment shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.

7.7 Construction. The headings of the various sections and subsections of this
Second Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

7.8 Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

1

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized officers as of the date first above written.

BORROWER: THOMAS & BETTS CORPORATION,

a Tennessee corporation

By: /s/ Thomas C. Oviatt     
Name: Thomas C. Oviatt
Title: Vice President and Treasurer


2

LENDERS: WACHOVIA BANK, NATIONAL

ASSOCIATION, as Administrative Agent and as a Lender

By: /s/ David K. Hall     
Name: David K. Hall
Title: Director


3

BANK OF AMERICA, N.A., as a Lender

By: /s/ W. Thomas Barnett
Name: W. Thomas Barnett
Title: Senior Vice President


4

SUNTRUST BANK, as a Lender

By: /s/ Bryan W. Ford     
Name: Bryan W. Ford
Title: Director


REGIONS BANK, as a Lender

By: /s/ Joelle Rogin     
Name: Joelle Rogin
Title: Vice President


KBC BANK N.V., as a Lender

By: /s/ Jean-Pierre Diels     
Name: Jean-Pierre Diels
Title: First Vice President


By: /s/ Robert M. Surdam, Jr     
Name: Robert M. Surdam, Jr/
Title: Vice President


LASALLE BANK NATIONAL

ASSOCIATION, as a Lender

By: /s/ W. P. Fischer     
Name: W. P. Fischer
Title: Senior Vice President


THE NORTHERN TRUST COMPANY,

as a Lender

By: /s/ Thomas Hasenauer     
Name: Thomas Hasenauer
Title: Vice President


CIBC INC., as a Lender

By: /s/ Dominic J. Sorresso     
Name: Dominic J. Sorresso
Title: Executive Director


FIFTH THIRD BANK,

as a Lender

By: /s/ John K. Pesce     
Name: John K. Pesce
Title: Vice President


THE BANK OF TOKYO – MITSUBISHI

UFJ, LTD. NEW YORK BRANCH

as a Lender

By: /s/ Jesse A. Reid, Jr.     
Name: Jesse A. Reid, Jr.
Title: Authorized Signatory


5

Schedule I

Additional Commitments

          Increasing Lender   Additional Commitment Amount
Fifth Third Bank
  $ 17,500,000  
 
       
The Bank of Tokyo – Mitsubishi UFJ, Ltd.
  $ 17,500,000  
 
       
Wachovia Bank, National Association
  $ 10,000,000  
 
       
Bank of America, N.A.
  $ 10,000,000  
 
       
SunTrust Bank
  $ 10,000,000  
 
       
Regions Bank
  $ 10,000,000  
 
       
KBC Bank N.V.
  $ 10,000,000  
 
       
The Northern Trust Company
  $ 7,500,000  
 
       
CIBC Inc.
  $ 7,500,000  
 
       
Total
  $ 100,000,000  
 
       

6

Schedule II

Revolving Loan Commitments

                      Revolving   Revolving Loan Lender   Commitment Ratio  
Commitment
Wachovia Bank, National Association
    16.66667 %   $ 50,000,000  
 
               
Bank of America, N.A.
    16.66667 %   $ 50,000,000  
 
               
SunTrusk Bank
    11.66667 %   $ 35,000,000  
 
               
Regions Bank
    11.66667 %   $ 35,000,000  
 
               
KBC Bank N.V.
    11.66667 %   $ 35,000,000  
 
               
LaSalle Bank National Association
    8.33333 %   $ 25,000,000  
 
               
The Northern Trust Company
    5.83333 %   $ 17,500,000  
 
               
CIBC, Inc.
    5.83333 %   $ 17,500,000  
 
               
Fifth Third Bank
    5.83333 %   $ 17,500,000  
 
               
The Bank of Tokyo – Mitsubishi UFJ, Ltd.
    5.83333 %   $ 17,500,000  
 
               
Total
    100 %   $ 300,000,000  
 
               

7